Callahan, J. P.,
(dissenting). I respectfully dissent. In my view, the court’s comments about defendant’s opportunity to testify were patently improper and constituted reversible error even in the absence of a proper objection (see, People v McLucas, 15 NY2d 167; People v Mercado, 120 AD2d 619).
The record reveals that in precluding a defense witness from testifying about statements made by defendant, the court instructed the jury: "I’ll not allow, I mean, you are not to consider the testimony of this or any other witness as to what the defendant says. If the defendant is going to testify, he will testify. Otherwise, he is not subject to cross-examination. There is no possible way of refutation.” The court further stated: "I am not going to allow this or any trial for the defendant to testify through someone else without taking the witness stand.” (Emphasis added.) Such judicial comments made during trial which explicitly allude to defendant taking or not taking the stand clearly violate defendant’s Fifth Amendment right to choose not to testify in his own behalf without adverse comment or prejudice.
It is axiomatic that a defendant’s failure to testify "is not a factor from which any inference unfavorable to him may be drawn” (CPL 60.15 [2]; see also, Chapman v California, 386 US 18, 26, reh denied 386 US 987; Griffin v California, 380 US 609, 614-615, reh denied 381 US 957; People v McLucas, supra; People v Armstrong, 31 AD2d 447, 453).
The Fifth Amendment, applicable to the States by the Fourteenth Amendment (see, Malloy v Hogan, 378 US 1), "forbids either comment by the prosecution on the accused’s silence or instructions by the court that such silence is evidence of guilt” (Griffin v California, supra, at 615). Judicial comment alluding to defendant’s decision not to avail himself of his right to testify is impermissible, except to counteract improper prosecutorial remarks or instructing the jury not to indulge in any presumption against an accused because of his choice (see, People v McLucas, supra; Ruloff v People, 45 NY 213, 222).
Since the statements of the Trial Judge tend to deprive *885defendant of the full protection of his right not to have unfavorable inferences drawn from his failure to testify in his own behalf, it is reversible error (People v McLucas, supra; People v Mercado, supra). It cannot be said that this constitutional error was harmless beyond a reasonable doubt and thus reversal is required (Chapman v California, supra, at 24; People v Crimmins, 36 NY2d 230, 237). (Appeal from judgment of Orleans County Court, Miles, J. — criminal sale of controlled substance, fifth degree, and other charges.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.